Name: Commission Implementing Regulation (EU) NoÃ 536/2011 of 1Ã June 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) NoÃ 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade;  tariff policy;  Africa;  animal product
 Date Published: nan

 2.6.2011 EN Official Journal of the European Union L 147/1 COMMISSION IMPLEMENTING REGULATION (EU) No 536/2011 of 1 June 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1) and 24(2) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products, as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4) and of consignments of treated stomachs, bladders and intestines, as defined in point 7.9 of that Annex. (2) Decision 2007/777/EC also lays down lists of third countries and parts thereof from which such imports and transit and storage are to be authorised and the public and animal health certificates and the treatments required for those products. (3) Part 2 of Annex II to Decision 2007/777/EC lays down a list of third countries or parts thereof from which imports into the Union of meat products and treated stomachs, bladders and intestines which are subject to different treatments, referred to in Part 4 of that Annex, are authorised. (4) South Africa is listed in Part 2 of Annex II of Decision 2007/777/EC as authorised for imports of meat products, treated stomachs, bladders and intestines for human consumption obtained from meat of farmed ratites, which undergo a non-specific treatment, for which no minimum temperature is specified (treatment A). (5) Part 3 of Annex II to Decision 2007/777/EC lays down a list of third countries or parts thereof from which imports into the Union of biltong/jerky and pasteurised meat products, which are subject to different treatments, referred to in Part 4 of that Annex, are authorised. (6) South Africa is listed in Part 3 of Annex II of Decision 2007/777/EC as authorised for imports into the Union of biltong/jerky consisting of, or containing meat of poultry, farmed feathered game, ratites and wild game birds which undergo a specific treatment (treatment E). (7) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (5) lays down veterinary certification requirements for imports and transit through the Union of poultry, hatching eggs, day-old chicks and specified pathogen-free eggs and of meat, minced meat and mechanically separated meat of poultry, including ratites and wild game birds, eggs and egg products. That Regulation provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. (8) South Africa is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as authorised for imports into the Union of breeding and productive ratites and of day-old chicks, hatching eggs and meat of ratites. (9) Regulation (EC) No 798/2008 also sets out the conditions for a third country, territorry, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI) and the requirements for the veterinary certification in that respect for commodities destined for imports into the Union. (10) South Africa has notified the Commission of an outbreak of HPAI of the H5N2 subtype that was confirmed on its territory on 9 April 2011. (11) Due to the confirmed outbreak of HPAI, the territory of South Africa can no longer be considered as free from that disease. As a consequence, the veterinary authorities of South Africa suspended issuing veterinary certificates for consignments of the concerned commodities with immediate effect. The entry for South Africa in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (12) In addition, as a consequence of the HPAI outbreak, South Africa no longer complies with the animal health conditions for applying treatment A to commodities consisting of, or containing meat of farmed ratites or treated stomachs, bladders and intestines of ratites for human consumption, listed in Part 2 of Annex II to Decision 2007/777/EC and for applying treatment E to biltong/jerky and pasteurised meat products consisting of, or containing meat of poultry, farmed feathered game, ratites and wild game birds, listed in Part 3 of that Annex. Those treatments are insufficient to eliminate animal health risks linked to those commodities. The entries for South Africa for those commodities in Parts 2 and 3 of Annex II to Decision 2007/777/EC should therefore be amended, in order to provide for an adequate treatment thereof. (13) Decision 2007/777/EC and Regulation (EC) No 798/2008 should therefore be amended accordingly. (14) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 798/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) OJ L 312, 30.11.2007, p. 49. (4) OJ L 139, 30.4.2004, p. 55. (5) OJ L 226, 23.8.2008, p. 1. ANNEX I Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 2, the entry for South Africa is replaced by the following: ZA South Africa (1) C C C A D D A C C A A D XXX (2) in Part 3, the entry for South Africa is replaced by the following: ZA South Africa XXX XXX XXX XXX D D A XXX XXX A A D XXX South Africa ZA-1 E E XXX XXX D D A E XXX A A D ANNEX II In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for South Africa is replaced by the following: ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I P2 9.4.2011 A DOR II HER III RAT VII P2 9.4.2011